DETAILED ACTION
	This application has been examined. Claims 1,3-5,10-11,13-15 and 20-21 are pending. Claims 2,6-9,12,16-19 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are moot in view of the new grounds for rejection. 
While Deshpande-Zhao substantially disclosed the claimed invention Deshpande-Zhao does not disclose (re. Claim 1) generate watermark inclusion information indicating whether a watermark is included in a broadcast signal; and
transmit the broadcast signal including the watermark and the watermark
inclusion information, wherein the watermark is included in an audio stream transmitted as the broadcast signal, and the watermark inclusion information is included in a layer of the audio stream.
Yeung Column 5 Lines 25-30 disclosed wherein the content provider side, the "embed RC and EC in Content" takes on the extra meaning of embedding or inserting imperceptible digital watermarks into the source content (e.g., all over the content, in image, audio or video or other data; e.g., inseparable from the source data), in addition or in lieu of, the typical means of embedding the data into content headers (dedicated strings of description text) or separate files attached to the piece of content. The content may include video, audio, and/or images (called media content).  Yeung Column 5 Lines 50-55 disclosed wherein a known (preferably standardized) watermark detector is implemented at the content receiver for extraction of the embedded watermark.

Yeung Figure 4,Column 6 Lines 60-65 disclosed wherein ED1 may be inserted in header file of the content or embedded by watermarking schemes in which watermarks that can be decoded or extracted using standardized methods (hardware decoder, for example, without watermark key input), or using pre-communicated watermark keys.
Yeung Figure 4,Column 7 Lines 1-17 disclosed wherein ED2 may be embedded as robust watermarks using one (or multiple) watermark key(s) WK. The set partitioning is done such that the watermark key(s) WK that was used to embed ED2 as watermarks could be readily derived from ED1

Yeung disclosed (re. Claim 1) generate watermark inclusion information (Yeung-Figure 4,Column 6 Lines 60-65 , ED1 may be inserted in header file of the content or embedded by watermarking schemes in which watermarks that can be decoded or extracted using standardized methods using hardware decoder, for example, without watermark key input)  indicating whether a watermark is included in a broadcast signal; (Yeung-Figure 4,Column 7 Lines 1-17,ED2 may be embedded as robust watermarks using one (or multiple) watermark key(s) WK. The set partitioning is done such that the watermark key(s) WK that was used to embed ED2 as watermarks could be readily derived from ED1 )
and 
transmit the broadcast signal including the watermark and the watermark
inclusion information, (Yeung-Figure 4,Column 7 Lines 1-17, Content provider then delivers the content to the content receiver client ) wherein the watermark is included in an audio stream transmitted as the broadcast signal, (Yeung-Column 5 Lines 25-30,the content provider side,   embedding or inserting imperceptible digital watermarks into the source content (e.g., all over the content, in image, audio or video or other data; e.g., inseparable from the source data), in addition or in lieu of, the typical means of embedding the data into content headers (dedicated strings of description text) or separate files attached to the piece of content. The content may include video, audio, and/or images (called media content) )
 	Deshpande, Zhao and Yeung are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Yeung into Deshpande-Zhao.  The motivation for the said combination would have been to enable one key to be used to extract another key which is the key to extract the subsequent one, and so on. This way multiple levels of indirection can be built wherein multiple levels of indirection can potentially overcome the lower security or less resilient watermark detectors (Yeung-Column 8 Lines 35-40)

 	While Deshpande-Zhao-Yeung substantially disclosed the claimed invention Deshpande-Zhao-Yeung does not disclose (re. Claim 1) wherein the watermark inclusion information is included in a layer of the audio stream.
 
Hartung Paragraph 17 disclosed wherein layered coding technique is used to code/decode the content data stream and watermark signals.
Hartung disclosed (re. Claim 1) wherein the watermark information is included in any one of a layer of the audio stream, a layer of the video stream.( Hartung-Paragraph 17,layered coding technique is used to code/decode the content data stream and watermark signals… The layers might be organized so that the lowest layer or base layer contains the minimum information for intelligibility. The other layers, also being referred to as enhancement layers, contain additional information that incrementally improves the quality of the video.) 

Deshpande and Hartung are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Hartung into Deshpande-Zhao-Yeung.  The motivation for the said combination would have been to enable providing a plurality of different watermarked versions each to different user devices without any need to transmit different versions of the content signal in parallel from the content server SV to the marking node MN.(Hartung-Paragraph 36)
 

Priority
	This application claims benefits of priority from Foreign Application JP2017-156160 (JAPAN)  filed August 10,2017. 
	The effective date of the claims described in this application is August 10,2017.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,10,11,13-15,20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (USPGPUB 2019/0007752) further in view of Zhao (USPGPUB  2019/0132652) further in view of Yeung (US Patent 7111167) further in view of Hartung (USPGPUB 2011/0314511).
In regard to Claim 1
Deshpande Paragraph 4 disclosed wherein the MVPD often removes the enhanced service data provided from the broadcasting station or may incorporate a different enhanced service data that is provided to the broadcast receiving device. In this manner, the broadcasting station may provide the AV content with enhanced service data, but the enhanced service data, if any, that is ultimately provided to the AV presentation device and/or the broadcast receiving device may not be the same as that provided by the broadcasting station. Deshpande Paragraph 33 disclosed wherein the content source 100 may correspond to a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content (e.g., audio and/or video). The broadcast signal may further include enhanced services data and/or signaling information.
Deshpande disclosed (re. Claim 1) a transmission apparatus (Deshpande-Paragraph 33, a broadcasting station that broadcasts a broadcast signal including one or more streams of AV content   including enhanced services data and/or signaling information) comprising: circuitry configured to generate watermark information (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter. The watermark inserter may insert watermarks which are designed to carry enhanced services data and/or signaling information) indicating whether a watermark is included in a broadcast signal; (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content) and transmit the broadcast signal including the watermark and the watermark information. (Deshpande-Paragraph 37, MVPD 130 may exclude the extracted enhanced service data and/or may include a different enhanced service data) 

While Deshpande substantially disclosed the claimed invention Deshpande does not disclose (re. Claim 1) generating watermark information indicating whether a watermark is valid.
While Deshpande substantially disclosed the claimed invention Deshpande does not disclose (re. Claim 1) generate watermark inclusion information indicating whether a watermark is included in a broadcast signal; and transmit the broadcast signal including the watermark and the watermark inclusion information, wherein the watermark is included in an audio stream transmitted as the broadcast signal, and the watermark inclusion information is included in a layer of the audio stream.

Zhao Paragraph 52 disclosed wherein a Data Link Layer specification defines the symbol grammar that maps a sequence of watermark symbols to a valid watermark payload. This specification identifies the internal structure of a valid watermark, including the mechanisms employed in the watermark for facilitating synchronization, data transmission, control signaling, error correction, and error detection between a VP1 embedder and detector.
Zhao Paragraph 151 disclosed wherein code signing provides another layer of security on top of TLS in case that the signed data is delivered via TLS, or authentication and integrity for signed data delivered over unsecure channel. In this document, code signing can be used to provide authentication and integration for : Certain types of wm_message( ) that need to be carried directly in video watermarks; the Web origin of broadcast application delivered via OTA; and the broadcast application delivered via OTA.
Zhao disclosed (re. Claim 1)  generate watermark information indicating whether a watermark is valid.( Zhao-Paragraph 52, Data Link Layer specification defines the symbol grammar that maps a sequence of watermark symbols to a valid watermark payload. This specification identifies the internal structure of a valid watermark, including the mechanisms employed in the watermark for facilitating synchronization, data transmission, control signaling, error correction, and error detection between a VP1 embedder and detector,Paragraph 151,code signing provides another layer of security on top of TLS in case that the signed data is delivered via TLS, or authentication and integrity for signed data delivered over unsecure channel. In this document, code signing can be used to provide authentication and integration for : Certain types of wm_message( ) that need to be carried directly in video watermarks; the Web origin of broadcast application delivered via OTA; and the broadcast application delivered via OTA. , Paragraph 181, Digitally Signed Video Watermark Messages: wm_message( ) can be digitally signed and the digital signature can be carried in video watermark for integrity and authentication verification by receivers. In particular, three types of wm_message( ) ("signed messages") may need to be carried directly in video watermarks) 

Deshpande and Zhao are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Zhao into Deshpande.  The motivation for the said combination would have been to enable solutions or countermeasures to be implemented in the watermark detector and/or watermark client without or with the inputs from the receiver. (Zhao-Paragraph 229)    
While Deshpande-Zhao substantially disclosed the claimed invention Deshpande-Zhao does not disclose (re. Claim 1) generate watermark inclusion information indicating whether a watermark is included in a broadcast signal; and
transmit the broadcast signal including the watermark and the watermark
inclusion information, wherein the watermark is included in an audio stream transmitted as the broadcast signal, and the watermark inclusion information is included in a layer of the audio stream.
Yeung Column 5 Lines 25-30 disclosed wherein the content provider side is embedding or inserting imperceptible digital watermarks into the source content (e.g., all over the content, in image, audio or video or other data; e.g., inseparable from the source data), in addition or in lieu of, the typical means of embedding the data into content headers (dedicated strings of description text) or separate files attached to the piece of content. The content may include video, audio, and/or images (called media content).  Yeung Column 5 Lines 50-55 disclosed wherein a known (preferably standardized) watermark detector is implemented at the content receiver for extraction of the embedded watermark.

Yeung Figure 4,Column 6 Lines 60-65 disclosed wherein ED1 may be inserted in header file of the content or embedded by watermarking schemes in which watermarks that can be decoded or extracted using standardized methods (hardware decoder, for example, without watermark key input), or using pre-communicated watermark keys.
Yeung Figure 4,Column 7 Lines 1-17 disclosed wherein ED2 may be embedded as robust watermarks using one (or multiple) watermark key(s) WK. The set partitioning is done such that the watermark key(s) WK that was used to embed ED2 as watermarks could be readily derived from ED1

Yeung disclosed (re. Claim 1) generate watermark inclusion information (Yeung-Figure 4,Column 6 Lines 60-65 , ED1 may be inserted in header file of the content or embedded by watermarking schemes in which watermarks that can be decoded or extracted using standardized methods using hardware decoder, for example, without watermark key input)  indicating whether a watermark is included in a broadcast signal; (Yeung-Figure 4,Column 7 Lines 1-17,ED2 may be embedded as robust watermarks using one (or multiple) watermark key(s) WK. The set partitioning is done such that the watermark key(s) WK that was used to embed ED2 as watermarks could be readily derived from ED1 )
and 
transmit the broadcast signal including the watermark and the watermark
inclusion information, (Yeung-Figure 4,Column 7 Lines 1-17, Content provider then delivers the content to the content receiver client ) wherein the watermark is included in an audio stream transmitted as the broadcast signal, (Yeung-Column 5 Lines 25-30,the content provider side,   embedding or inserting imperceptible digital watermarks into the source content (e.g., all over the content, in image, audio or video or other data; e.g., inseparable from the source data), in addition or in lieu of, the typical means of embedding the data into content headers (dedicated strings of description text) or separate files attached to the piece of content. The content may include video, audio, and/or images (called media content) )
 	Deshpande, Zhao and Yeung are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Yeung into Deshpande-Zhao.  The motivation for the said combination would have been to enable one key to be used to extract another key which is the key to extract the subsequent one, and so on. This way multiple levels of indirection can be built wherein multiple levels of indirection can potentially overcome the lower security or less resilient watermark detectors (Yeung-Column 8 Lines 35-40)


 	While Deshpande-Zhao-Yeung substantially disclosed the claimed invention Deshpande-Zhao-Yeung does not disclose (re. Claim 1) wherein the watermark inclusion information is included in a layer of the audio stream.
 
Hartung Paragraph 17 disclosed wherein layered coding technique is used to code/decode the content data stream and watermark signals.
Hartung disclosed (re. Claim 1) wherein the watermark information is included in any one of a layer of the audio stream, a layer of the video stream.( Hartung-Paragraph 17,layered coding technique is used to code/decode the content data stream and watermark signals… The layers might be organized so that the lowest layer or base layer contains the minimum information for intelligibility. The other layers, also being referred to as enhancement layers, contain additional information that incrementally improves the quality of the video.) 

Deshpande and Hartung are analogous art because they present concepts and practices regarding watermark encoding for audio and video streaming.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Hartung into Deshpande-Zhao-Yeung.  The motivation for the said combination would have been to enable providing a plurality of different watermarked versions each to different user devices without any need to transmit different versions of the content signal in parallel from the content server SV to the marking node MN.(Hartung-Paragraph 36)


In regard to Claim 10
Claim 10 (re. transmission method) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
In regard to Claim 11
Claim 11 (re. reception apparatus) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
Furthermore Deshpande-Zhao-Yeung-Hartung disclosed (re. Claim 11) circuitry configure to  (Deshpande-Paragraph 49, The MVPD 130 receives broadcast signals including watermarked AV content and enhanced data service and may generate a multiplexed signal to provide it 205 to the broadcast receiving device 160.)   receive a broadcast signal including a watermark (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) and watermark information indicating whether the watermark is valid; (Zhao-Paragraph 52, Data Link Layer specification defines the symbol grammar that maps a sequence of watermark symbols to a valid watermark payload. This specification identifies the internal structure of a valid watermark, including the mechanisms employed in the watermark for facilitating synchronization, data transmission, control signaling, error correction, and error detection between a VP1 embedder and detector,Paragraph 151,code signing provides another layer of security on top of TLS in case that the signed data is delivered via TLS, or authentication and integrity for signed data delivered over unsecure channel. In this document, code signing can be used to provide authentication and integration for : Certain types of wm_message( )that need to be carried directly in video watermarks; the Web origin of broadcast application delivered via OTA; and the broadcast application delivered via OTA. ) and
  detect, on a basis of the watermark information, the watermark included in the broadcast signal. (Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types, Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs )


In regard to Claim 20
Claim 20 (re. method) recites substantially similar limitations as Claim 1 and 10.  Claim 20 is rejected on the same basis as Claim 1 and 10.
In regard to Claim 21
Deshpande-Zhao-Yeung-Hartung disclosed (re. Claim 21) wherein the circuitry is configured to extract video data and audio data from the broadcast signal; (Deshpande-Paragraph 51, extracts watermark information from one or more video frames or a selection of audio samples of the received AV content  ) process the video data and the audio data to obtain processed video data and processed audio data; (Deshpande-Paragraph 40, AV presentation device 180 may receive uncompressed (or compressed) AV or video or audio content from the broadcast receiving device 160, a broadcast signal including encoded AV or video or audio content from the content source 100, and/or encoded or decoded AV or video or audio content from the MVPD 130.) and output the processed video data to the display and the processed audio data to the speaker. (Deshpande-Paragraph 40, AV presentation device 180 may include a display, such as for example, a television, a notebook computer, a mobile phone, and a smart phone)
The Examiner notes wherein Deshpande does not explicitly disclose wherein the circuitry is configured to output the processed video data to the display and the processed audio data to the speaker.
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
  	At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art that presentation of video is rendered via a display and presentation of audio data is rendered via a speaker.  Further it would have been obvious that devices such as televisions and mobile phones have display screens and audio speakers.    In context of the Deshpande presentation device receiving the video signal it would have been obvious to a person of ordinary skill in the networking art to output the processed video data to the display and the processed audio data to the speaker of the televisions and mobile phones.
 

In regard to Claim 3,13
Deshpande-Zhao-Yeung-Hartung disclosed (re. Claim 3,13) wherein the watermark information is inserted (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter )  into a metadata region of audio data included in the audio stream.(Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types,Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs) 	In regard to Claim 4,14
Deshpande-Zhao-Yeung-Hartung disclosed (re. Claim 4,14) wherein the watermark information is inserted (Deshpande-Paragraph 35, content recognizing service providing server 120 may include a watermark inserter)   into a user data region of audio data included in the audio stream. (Deshpande-Paragraph 101, watermark payload may be encapsulated within a SDO private data command as SDO payload using one or more cmdIDs…the watermark payload received in this manner maybe passed to an entity/module in the receiver which handles these defined cmdID types, Paragraph 102, The metadata may be encapsulated within SDO private data as SDO payload using one or more cmdIDs )	In regard to Claim 5,15
Deshpande-Zhao-Yeung-Hartung disclosed (re. Claim 5,15) wherein the audio data is compliant with MPEG-H 3D Audio.(Hartung-Paragraph 3, Subscribers to such services can download digital content, e.g. media data like audio, 3D-audio, video or 3D video files ) 	 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444